--------------------------------------------------------------------------------

EXHIBIT 10.08
 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made between Arlington Asset
Investment Corp., a Virginia corporation (the “Company”), and [__________]
(“Indemnitee”).
 
The Company and Indemnitee desire that Indemnitee serve or continue to serve as
a director and/or an officer of the Company.  In view of the potential risks of
personal liability to which Indemnitee may be exposed as a result of his service
as a director and/or an officer of the Company, in view of the fact that the
Amended and Restated Articles of Incorporation of the Company (“Articles of
Incorporation”) require the Company to indemnify directors, and in order to
induce Indemnitee to serve or continue to serve as a director and/or an officer
of the Company, the Company desires and intends hereby to provide
indemnification (including advancement of Expenses) against any and all
liabilities asserted against Indemnitee in any and all Proceedings to the
fullest extent permitted by the Virginia Stock Corporation Act.  For and in
consideration of the premises and the covenants contained herein, the Company
and Indemnitee do hereby covenant and agree as follows:
 
1.           Certain Definitions.  For purposes of this Agreement, the following
definitions apply herein:
 
(a)           “Disinterested Directors” shall mean directors who are not, at the
time, parties to the Proceeding for which indemnification is sought.
 
(b)           “Expenses” includes, without limitation, expenses of
investigations, judicial or administrative proceedings or appeals, amounts paid
in settlement by or on behalf of Indemnitee, attorneys’ fees, witness fees and
expenses, excise taxes assessed on the Indemnitee with respect to any employee
benefit plan, fees and expenses of accountants and other advisors, retainers and
disbursements and advances thereon, and any amounts expended in asserting a
claim for indemnification, but shall not include the amount of judgments, fines
or penalties or other liabilities assessed against and incurred by Indemnitee or
on Indemnitee’s behalf in connection with a Proceeding.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           “Interested Directors” shall mean directors who are, at the time,
parties to the Proceeding for which indemnification is sought.
 
(d)           “Proceeding” means any threatened, pending, or completed action,
suit, proceeding or appeal, whether civil, criminal, administrative, or
investigative and whether formal or informal, including proceedings by or in the
right of the Company.
 
2.           Continued Service.  Indemnitee will serve and/or continue to serve
faithfully and to the best of his ability, at the will of the Company or under
separate contract, if such exists, as a director and/or an officer so long as he
is duly elected and qualified to serve in accordance with the provisions of the
Articles of Incorporation and Bylaws of the Company or until such time as he
tenders his resignation and such resignation becomes effective; provided that
nothing contained in this Agreement is intended to create any right to continued
service as a director or employment by Indemnitee.
 
3.           Indemnification.  The Company shall indemnify Indemnitee as
follows:
 
(a)           Except as provided under Section 3(d), the Company shall indemnify
Indemnitee in the event that he is or was a party to or is or was threatened to
be made a party to, or otherwise involved in, any Proceeding by reason of the
fact that he is or was a director and/or an officer of the Company, or is or was
serving the Company or any other legal entity (including any employee benefit
plan) in any capacity at the request of the Company while a director and/or an
officer, against all liabilities and Expenses incurred by him or on his behalf
in connection with such Proceeding.  Indemnitee shall be eligible for
indemnification for claims under this Section 3(a), subject to a determination
of such eligibility in accordance with Section 4.  Indemnitee shall be
indemnified to the fullest extent allowed by law except that no indemnification
shall be provided to the extent that Indemnitee shall have been adjudged to be
liable for willful misconduct or knowing violation of the criminal law in the
performance of his duties or to the extent that indemnification otherwise is
expressly prohibited by applicable law (including without limitation pursuant to
Section 16(b) of the Securities Exchange Act of 1934, as amended).  Service as a
director and/or an officer of a legal entity controlled, directly or indirectly,
by the Company shall be deemed service at the request of the Company.  The
termination of a Proceeding by judgment, order, settlement, conviction or upon a
plea of nolo contendere its equivalent shall not, of itself, create a
presumption that a director or officer acted in such a manner as to make such
director or officer ineligible for indemnification under this Section.  Without
limiting the foregoing, the Company shall indemnify Indemnitee against all
Expenses incurred by him in connection with a Proceeding to which he is or was a
party because he is or was a director and/or an officer of the Company in which
he entirely prevails in the defense.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Any indemnification under Section 3(a) (unless otherwise ordered
by a court) shall be made by the Company only as authorized in the specific case
upon a determination (in accordance with Section 4) that indemnification of
Indemnitee is proper in the circumstances because he has met the applicable
standard of conduct set forth in Section 3(a).  Such indemnification shall be
made within 5 days after the determination (in accordance with Section 4) that
indemnification of the Indemnitee is proper.
 
(c)           Except as provided under Section 3(d), unless a determination has
been made in accordance with Section 4 that the facts then known to those making
the determination would not permit indemnification, Expenses incurred by
Indemnitee in defending a Proceeding to which Indemnitee is or was a party or is
or was threatened to be made a party by reason of the fact that he is or was a
director and/or an officer of the Company, or is or was serving the Company or
any other legal entity in any capacity at the request of the Company while a
director and/or an officer, shall be paid by the Company in advance of the final
disposition of such Proceeding within 30 days of the receipt by the Company of a
written statement of request for advancement of Expenses (“Undertaking”) by
Indemnitee averring that (i) he in good faith believes that he has met the
standard of conduct required for indemnification set forth in Section 3(a), (ii)
he has reasonably incurred or will reasonably incur such Expenses in defending
the Proceeding, and (iii) he undertakes to repay such amount if it is ultimately
determined that he is not entitled to be indemnified by the Company under this
Agreement or otherwise.  The Undertaking shall be an unlimited, unsecured
general obligation of Indemnitee and shall be accepted by the Company without
reference to Indemnitee’s ability to make repayment.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything to the contrary in this Agreement, the
Company shall not be obligated to indemnify Indemnitee with respect to any
liability or to pay or advance Expenses in any Proceeding commenced by
Indemnitee against the Company, other than a Proceeding commenced to enforce a
claim for indemnification or a claim for advancement of Expenses, unless, prior
to the initiation of such Proceeding, the initiation of such Proceeding is
approved by the Board of Directors by a majority vote of a quorum consisting of
Disinterested Directors, or, if such quorum cannot be obtained, by a majority
vote of a committee duly designated by the Board of Directors (in which
designation Interested Directors may participate), consisting solely of two or
more Disinterested Directors.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)           The Company shall not be liable to indemnify the Indemnitee under
this Agreement for any amounts paid in settlement of any Proceeding effected
without its written consent.  The Company shall not settle any Proceeding in any
manner that would impose any penalty or limitation on or disclosure obligation
with respect to the Indemnitee without the Indemnitee’s written
consent.  Neither the Company nor the Indemnitee will unreasonably withhold its
consent to any proposed settlement.
 
(f)           The rights to indemnification and advancement of Expenses provided
by this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may be entitled under any statute (including without limitation under
Sections 13.1-698 and 13-700.1 of the Virginia State Corporation Act), articles
of incorporation, bylaw, insurance policy, agreement, vote of shareholders or
Disinterested Directors or otherwise, both as to action in his official capacity
and as to action in another capacity while serving as a director and/or an
officer, and shall continue after Indemnitee has ceased to be a director and/or
an officer and whether or not he is serving in any such capacity at the time any
liability or Expense is incurred, and shall inure to the benefit of his heirs,
executors and administrators.
 
4.           Determination of Right to Indemnification.
 
(a)           For purposes of making the determination in a specific case under
Section 3 whether indemnification is permissible, the determination, in the case
of an Indemnitee who at any time relevant to the Proceeding to which the claim
for indemnification or Expenses relates, served as a member of the Board of
Directors, shall be made in one of the following manners:
 
 
5

--------------------------------------------------------------------------------

 
 
(i)           By the Board of Directors by a majority vote of a quorum
consisting of Disinterested Directors, provided that, if such quorum cannot be
obtained, the determination will be made by a majority vote of a committee duly
designated by the Board of Directors (in which designation Interested Directors
may participate), consisting solely of two or more Disinterested Directors; or
 
(ii)          By a special legal counsel selected by:  (A) a quorum of the Board
of Directors consisting of Disinterested Directors or a committee formed in
accordance with paragraph (i); or (B) if a quorum of the Board of Directors
consisting of Disinterested Directors cannot be obtained and a committee as
described in paragraph (i) cannot be formed, by a majority vote of the full
Board of Directors; or
 
(iii)         By the shareholders, provided that shares owned or voted under the
control of Interested Directors may not be voted on the determination.
 
(b)          For purposes of making the determination in a specific case under
Section 3 whether indemnification is permissible, the determination, in the case
of an Indemnitee who has not at any time relevant to the Proceeding to which the
claim for indemnification or Expenses relates, served as a member of the Board
of Directors, shall be made as authorized from time to time by general or
specific action of the Board of Directors, which action may be taken before or
after a claim for indemnification is made.
 
(c)           For the purposes of making the determination under Section 4(a)
and 4(b), if a majority of the directors of the Corporation has changed after
the date of the alleged conduct giving rise to such a claim for indemnification,
such determination and evaluation shall, at the option of the person claiming
indemnification or Expenses, be made by special legal counsel selected by such
person and subject to the approval of the Board of Directors, which approval
shall not be unreasonably withheld.
 
 
6

--------------------------------------------------------------------------------

 
 
(d)           The special legal counsel may be outside counsel currently or
previously employed by the Company, provided that such counsel (i) has not
provided legal services to Indemnitee, (ii) does not regularly advise the
directors or senior management of the Company with respect to their actions,
duties and responsibilities and (iii) has not provided legal services to the
Company or Indemnitee with respect to the transaction or matter out of which the
Proceeding arose.
 
(e)           The reasonableness of Expenses may be determined in accordance
with this Section 4.
 
5.           Notice and Other Indemnification Procedures.
 
(a)           Promptly after receipt by Indemnitee of notice of the commencement
of or the threat of commencement of any Proceeding, Indemnitee shall, if
Indemnitee believes that indemnification with respect thereto may be sought from
the Company and Indemnitee wishes to seek such indemnification, submit to the
Board of Directors a written statement requesting indemnification (the
“Indemnification Statement”), averring that he has met the applicable standard
of conduct set forth in Section 3(a).  Failure to submit an Indemnification
Statement shall not prevent Indemnitee from claiming indemnification under this
Agreement, unless such failure irreparably impairs the Company’s ability to
defend Indemnitee in the Proceeding.
 
(b)           Submission of the Indemnification Statement to the Board of
Directors shall create a rebuttable presumption that Indemnitee is entitled to
indemnification under this Agreement.  If the determination as to whether
indemnification is permissible is to be made by the Disinterested Directors or
by special legal counsel, the Disinterested Directors and special legal counsel
as the case may be, shall within 60 days after submission of the Indemnification
Statement specifically determine that Indemnitee is so entitled, unless it or
they make a determination that the Indemnification Statement is with respect to
a matter as to which indemnification is not permissible under Section 3(a) (any
such matter, an “Excluded Claim”).  If the determination as to whether
indemnification is permissible is to be made by the shareholders, the
shareholders shall within 120 days after submission of the Indemnification
Statement specifically determine that Indemnitee is so entitled, unless it or
they make a determination that the Indemnification Statement is with respect to
an Excluded Claim.  If the Disinterested Directors or special legal counsel
shall have failed to make such determination within 60 days after receipt by the
Company of such request, or the shareholders have failed to make such
determination within 120 days, the requisite determination of entitlement to
indemnification shall be deemed to have been made and the Indemnitee shall be
absolutely entitled to such indemnification, absent actual and material fraud in
the request for indemnification, or unless and until a court shall have
determined that such liability relates to an Excluded Claim.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           If, at the time of the receipt of an Indemnification Statement,
the Company has D&O Insurance in effect, the Company shall give prompt notice of
the commencement of any Proceeding to the insurers in accordance with the
procedures set forth in the D&O Insurance policies.  The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.
 
(d)           In the event the Company shall be obligated to indemnify or pay
the Expenses of any Proceeding against Indemnitee, the Company, if appropriate,
shall be entitled to assume the defense of such Proceeding upon the delivery to
Indemnitee of written notice of its election so to do, with counsel selected by
the Company and approved by Indemnitee, which consent shall not be unreasonably
withheld.  After delivery of such notice, approval of such counsel by Indemnitee
and the retention of such counsel by the Company, the Company will not be liable
to Indemnitee under this Agreement for any fees of counsel subsequently incurred
by Indemnitee with respect to the same Proceeding, provided that (i) Indemnitee
shall have the right to employ his own counsel in any such Proceeding at
Indemnitee’s expense; and (ii) if (A) the employment of counsel by Indemnitee
has been previously authorized by the Company, (B) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense or (C) the Company
shall not, in fact, have employed counsel to assume the defense of such
Proceeding, the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company.  Subject to Section 3(e), Indemnitee shall cooperate
with all reasonable requests of the Company (at the Company’s expense) in
defending or settling a claim.
 
 
8

--------------------------------------------------------------------------------

 
 
6.           Partial Indemnification.  If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the costs, judgments, penalties, fines, liabilities or Expenses
actually and reasonably incurred by him in connection with a Proceeding, but
not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify the Indemnitee for the portion of such costs, judgments,
penalties, fines, liabilities and Expenses actually and reasonably incurred by
him to which the Indemnitee is entitled.
 
7.           Expenses to Enforce Agreement.  In the event that the Indemnitee is
a party to or intervenes in any Proceeding in which the validity or
enforceability of this Agreement is at issue or seeks an adjudication or award
in arbitration to enforce his rights under, or to recover damages for breach of,
this Agreement, the Indemnitee, if he prevails in whole or in part in such
action, shall be entitled to recover from the Company and shall be indemnified
by the Company against any actual Expenses incurred by him.
 
8.           Liability Insurance.
 
(a)           The Company hereby covenants and agrees that, so long as
Indemnitee shall continue to serve as a director and/or an officer of the
Company, and thereafter so long as Indemnitee shall be subject to any possible
Proceeding by reason of the fact that Indemnitee was a director and/or an
officer of the Company, the Company, subject to Section 8(c), shall promptly
obtain and maintain in full force and effect directors’ and officers’ liability
insurance (“D&O Insurance”) in reasonable amounts from established and reputable
insurers.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           In all policies of D&O Insurance, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company’s directors and/or
officers.
 
(c)           Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain D&O Insurance if the Company determines in good
faith that such insurance is not reasonably available, the premium costs for
such insurance are disproportionate to the amount of coverage provided or the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit.
 
9.           Merger, Consolidation or Sale of Assets.  In the event that the
Company shall be a constituent corporation in a consolidation or merger, whether
the Company is the resulting or surviving corporation or is absorbed, Indemnitee
shall stand in the same position under this Agreement with respect to the
resulting, surviving or changed corporation as he would have with respect to the
Company if its separate existence had continued.  The Board of Directors of the
Company shall use its best efforts to make any sale or transfer of substantially
all of the assets of the Company contingent upon the acquiring party or a parent
of the acquiring party expressly assuming or guaranteeing the Company’s
obligations under this Agreement.
 
10.         Subrogation.  In the event of payment under this Agreement or
pursuant to Article 7.3 of the Company’s Articles of Incorporation, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.
 
 
10

--------------------------------------------------------------------------------

 
 
11.         Severability.  If any provision of this Agreement or the application
of any provision hereof to any person or circumstances is held invalid, the
remainder of this Agreement and the application of such provision to other
persons or circumstances shall not be affected.
 
12.         Governing Law and Consent to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Virginia without regard to its conflict of laws rules.  The Company and
Indemnitee each hereby irrevocably consent to the jurisdiction of the courts of
the Commonwealth of Virginia for all purposes in connection with any action or
Proceeding which arises out of or relates to this Agreement and agree that any
action instituted under this Agreement shall be brought only in the state courts
of the Commonwealth of Virginia.
 
13.         Modification, Survival.  This Agreement may be modified only by an
instrument in writing signed by both parties hereto.  The provisions of this
Agreement shall survive the termination of Indemnitee’s service as a director
and/or an officer of the Company.
 
14.         Successors and Assigns.  This Agreement shall be binding upon all
successors and assigns of the Company and any successors by merger or otherwise
by operation of law, and shall be binding upon and inure to the benefit of the
heirs, executors and administrators of Indemnitee.
 
15.         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute but one and the same instrument.
 
 
11

--------------------------------------------------------------------------------

 
 
16.         Headings; References; Pronouns.  The headings of the Sections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction
thereof.  References herein to Section numbers are to Sections of this
Agreement.  All pronouns and any variations thereof shall be deemed to refer to
the masculine, feminine, neuter, singular or plural as appropriate.
 
17.         Notices.  All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given and
received (i) if delivered by hand, on the date so delivered, or (ii) if sent by
overnight courier, on the next business day after being so sent, or (iii) if
sent by facsimile, on the day so sent:
 

 
(a)
If to the Indemnitee, to:
[________________]
     
[________________]
     
[________________]
     
[________________]
     
[________________]
      Facsimile number: [________________]          
(b)
If to the Company, to:
Arlington Asset Investment Corp.
     
1001 Nineteenth Street North
     
Arlington, VA 22209
     
Attn:  [________________]
     
Facsimile number:  [________________]

 
or to such other address as may be furnished to the Indemnitee by the Company or
to the Company by the Indemnitee, as the case may be.
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the [____] day of [_________], 20[__].



     
ARLINGTON ASSET INVESTMENT CORP.
             
Attest:
/s/
 
By:
           
Name:
         
Title:
                   
INDEMNITEE
                       

 
 
13

--------------------------------------------------------------------------------